                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        )
                                                )   No. 1:20-mj-59
                  v.                            )
                                                )   Richard A. Lanzillo
DEVON BRYCE POLAND                              )   United States Magistrate Judge


                            HEARING MEMO/MINUTE ENTRY

Hearing Date: 6/11/2020
Time: 3:20 p.m. – 3:34
Type of Hearing: Bond Hearing
Reporter: Janis Ferguson
Deputy Clerk/Law Clerk: Debra Mayo


Counsel for Plaintiff                           Counsel for Defendant
Duncan T. Brown, AUSA                           Maria Goellner, AFPD


Orders, Remarks, Instructions

Court reviewed Conditions of Release and Bond information. Defendant sworn to bond.
Ordered released after processing and once electronic monitoring conditions are met.


Government orally motions for a stay of release pending the filing of an appeal in the Northern
District of Ohio pursuant to 18:3145(a)(1). Motion is Denied.
